DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The election without traverse of Species A, corresponding to claims 1–4, 19, and 20, via the response of April 29, 2021 is hereby acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lelah (US 2017/0174538) in view of Henry (US 2,217,514).
	Regarding claim 1, Lelah discloses (figure 5) a hydrogen water generator comprising: 
	a hydrogen water discharger (130; paragraph 0054) including a water outlet (134); 
	a seating unit (horizontal shelf below cup 144 in figure 5) disposed under the water outlet and forming a seating surface; 
	a water container (144) seatable on the seating surface and including an opening at an upper end of the water container (144)(see figure 5).
	Lelah does not disclose a first magnetic body at a lower end of the water container; and the seating unit including a second magnetic body, wherein when the water container is 
	Henry teaches that it is known to provide a beverage container (2) with a magnet (6) for positioning and holding the container on a support including another magnetic body (column 1, lines 23-25).  Henry teaches that an advantage of this configuration is to prevent tipping (column 1, line 6).  
It would have been obvious to one skilled in the art to provide the device of Lelah with a magnetic material in the container and the support, based on the teaching of Henry, for the purpose of adding stability to the container and facilitating positioning of the container.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lelah (US 2017/0174538) in view of Henry (US 2,217,514) and further in view of Buzzell (US 4,045,738).
	Regarding claims 2 and 3, Lelah and Henry account for much of the claimed subject matter as set forth above, but do not specifically disclose the material of either of the first magnetic body or second magnetic body.
	Buzzell teaches that a permanent magnet and a ferromagnetic body are known materials that are attracted to each other (column 1, lines 33-39 and 64).  Examiner further 
	It would have been obvious to one skilled in the art to make either of the magnetic bodies in the device of Lelah in view of Henry as a permanent magnet or a ferromagnetic body, based on the teaching of Buzzell and the common knowledge in the art, as a routine selection of a known material based on its suitability for its intended use.  

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lelah (US 2017/0174538) in view of Hamilton (US 4,523,083).
	Regarding claim 1, Lelah discloses (figure 5) a hydrogen water generator comprising: 
	a hydrogen water discharger (130; paragraph 0054) including a water outlet (134); 
	a seating unit (horizontal shelf below cup 144 in figure 5) disposed under the water outlet and forming a seating surface; 
	a water container (144) seatable on the seating surface and including an opening at an upper end of the water container (144)(see figure 5).
	Lelah does not disclose a first magnetic body at a lower end of the water container; and the seating unit including a second magnetic body, wherein when the water container is seated on the seating surface, the first magnetic body and the second magnetic body are attractable to each other to position the water container with respect to the water outlet.
	Hamilton teaches that it is known to provide a beverage container (70) with a magnetic material (74) and a container support (72) with another magnetic material (78’, 
It would have been obvious to one skilled in the art to provide the device of Lelah with a magnetic body in the container and the support, based on the teaching of Hamilton, for the purpose of detecting whether or not the container is present.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 4, Lelah in view of Hamilton account for the second magnetic body is an electromagnet (Hamilton, column 6, lines 55-57).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lelah (US 2017/0174538) in view of Hamilton (US 4,523,083) and further in view of Buchser (US 4,800,935).  
Regarding claim 20, Lelah and Hamilton account for the claimed subject matter substantially as set forth above, but do not disclose that the hydrogen water generator is comprised in an appliance.
Buchser shows that it is known to provide a water dispenser in an appliance (10).
It would have been obvious to one skilled in the art to provide the dispenser of Lelah in view of Hamilton in a refrigeration appliance, based on the disclosure of Buchser, for the e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Other Prior Art
	The attached PTO-892 form includes references which are not relied upon above but which are considered relevant to this application, including:
	Fritz (US 2018/0255948) shows that it is known to put a neodymium magnet in the bottom of a beverage cup (figure 1d, abstract);
	Field (US 2013/0327353) shows a hydrogen water generator (figure 1, paragraph 0042);
	Kuhn (US 10,292,514) shows that it is known to put a magnet in the bottom of a beverage cup and in a corresponding support (Figure 5C and 6).
	Tinkler (US 2015/0201795) shows a beverage container with a magnet (30) and a corresponding magnetic body (13) in the support for the beverage container (figure 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799